PER CURIAM.
Joseph Furstace and Joseph Galuszka appeal from an order granting Allan Mig-dall’s motion to dismiss their second amended complaint. We dismiss this appeal for lack of jurisdiction. The trial court’s order did not reflect that the dismissal was “with prejudice,” nor did it otherwise suggest that Appellants were precluded from seeking relief under an alternative theory. See Jim Macon Bldg. Contractors v. Lake Cnty., 763 So.2d 1223, 1225 (Fla. 5th DCA 2000); EIR, Inc. v. Elec. Molding Corp., 540 So.2d 260 (Fla. 5th DCA 1989).
APPEAL DISMISSED.
PALMER, EVANDER, and BERGER, JJ., concur.